

116 S116 IS: Modernizing Obstetric Medicine Standards Act of 2019
U.S. Senate
2019-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 116IN THE SENATE OF THE UNITED STATESJanuary 15, 2019Mrs. Gillibrand (for herself, Mr. Booker, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo address maternal mortality and morbidity.
	
 1.Short titleThis Act may be cited as the Modernizing Obstetric Medicine Standards Act of 2019 or the MOMS Act.
 2.Maternal mortality and morbidity preventionSection 317K of the Public Health Service Act (42 U.S.C. 247b–12) is amended— (1)by redesignating subsection (d) as subsection (g); and
 (2)by inserting after subsection (c) the following:  (d)Pregnancy and postpartum safety and monitoring practices and maternal mortality and morbidity prevention (1)Alliance for Innovation on Maternal HealthThe Secretary, acting through the Associate Administrator of the Maternal and Child Health Bureau of the Health Resources and Services Administration, shall establish a program, known as the Alliance for Innovation on Maternal Health program, to—
 (A)enter into a contract with an interdisciplinary, multi-stakeholder, national organization promulgating a national data-driven maternal safety and quality improvement initiative based on evidence-based best practices to improve maternal safety and outcomes;
 (B)assist States with the development and implementation of postpartum safety and monitoring practices and maternal mortality and morbidity prevention, based on the best practices developed under paragraph (2); and
 (C)improve State-specific maternal health outcomes and reduce variation in response to maternity and postpartum care, in order to eliminate preventable maternal mortality and severe maternal morbidity.
							(2)Best practices
 (A)In generalNot later than 1 year after the date of enactment of the Modernizing Obstetric Medicine Standards Act of 2019, the Secretary, acting through the Administrator of the Health Resources and Services Administration, shall work with the contracting entity under paragraph (1)(A) to—
 (i)create and assist State-based collaborative teams in the implementation of standardized best practices, to be known as maternal safety bundles, for the purpose of maternal mortality and morbidity prevention; and
 (ii)collect and analyze data related to process structure and patient outcomes to drive continuous quality improvement in the implementation of the maternal safety bundles by such State-based teams.
 (B)Maternal safety bundlesThe best practices issued under subparagraph (A) may address the following topics: (i)Obstetric hemorrhage.
 (ii)Maternal mental, behavioral, and emotional health. (iii)Maternal venous and thromboembolism.
 (iv)Severe hypertension in pregnancy, including preeclampsia. (v)Obstetric care for women with substance abuse disorder.
 (vi)Postpartum care basics for maternal safety. (vii)Reduction of racial and ethnic disparities in maternity care.
 (viii)Safe reduction of primary cesarean birth. (ix)Severe maternal morbidity review.
 (x)Support after a severe maternal morbidity event. (xi)Ways to empower and listen to women before, during, and after childbirth to ensure better communication between patients and health care providers.
 (xii)Other leading causes of maternal mortality and morbidity, including infection or sepsis and cardiomyopathy.
 (3)Authorization of appropriationsTo carry out this subsection, in addition to amounts appropriated under subsection (g), there are authorized to be appropriated $5,000,000 for each of fiscal years 2020 through 2024..   
 3.Maternal mortality and morbidity prevention grantsSection 317K of the Public Health Service Act (42 U.S.C. 247b–12), as amended by section 2, is further amended by inserting after subsection (d) the following:
			
				(e)Maternal mortality and morbidity prevention grant program
 (1)In generalThe Secretary, acting through the Associate Administrator of the Maternal and Child Health Bureau of the Health Resources and Services Administration, shall award grants to States or hospitals to assist in the development and implementation of the maternal safety bundles described in subsection (d)(2).
					(2)Use of funds
 (A)In generalA State or hospital receiving a grant under this subsection may use such funds— (i)to purchase equipment and supplies to effectively implement and execute the maternal safety bundles described in subsection (d)(2); and
 (ii)to develop training on, and evaluation of the effectiveness of, such maternal safety bundles. (B)Priority use of funds for State granteesA State receiving a grant under this subsection shall allocate such funds giving priority to the hospitals in such State that serve high volumes of low-income, at-risk, or rural populations.
 (3)Prioritization of Grant applicationsIn awarding grants under this subsection, the Secretary shall prioritize applications from States, or hospitals within States, that—
 (A)have a functioning maternal mortality review committee in accordance with best practices promulgated by the Building U.S. Capacity to Review and Prevent Maternal Deaths Initiative of the Centers for Disease Control and Prevention, the CDC Foundation, and the Association of Maternal and Child Health Programs; or
 (B)serve high volumes of low-income, at-risk, or rural populations. (4)Reporting Requirements (A)In generalNot later than 2 years after receipt of a grant under this subsection, each recipient of such a grant shall submit a report to the Secretary describing—
 (i)implementation of the maternal safety bundles with use of the grant funds; (ii)any incidents of pregnancy-related deaths or pregnancy-associated deaths, and any pregnancy-related complications or pregnancy-associated complications occurring in the 1-year period prior to implementation of such procedures; and
 (iii)any incidents of pregnancy-related deaths or pregnancy-associated deaths, and any pregnancy-related complications or pregnancy-associated complications occurring after implementation of such procedures.
 (B)Public availability; report to CongressWithin 1 year of receiving the reports under subparagraph (A), the Secretary shall— (i)make the reports submitted under subparagraph (A) publicly available; and
 (ii)submit a report to Congress that describes the grants awarded under this subsection, the effectiveness of the grant program under this subsection, the activities for which grant funds were used, and any recommendations to further prevent maternal mortality and morbidity.
 (C)Authorization of appropriationsTo carry out this subsection, in addition to amounts appropriated under subsection (g), there are authorized to be appropriated $40,000,000 for each of fiscal years 2020 through 2024.
 (f)DefinitionsIn this section— (1)the terms pregnancy-associated death and pregnancy-associated complication mean the death or medical complication, respectively, of a woman that occurs during, or within 1 year following, her pregnancy, regardless of the outcome, duration, or site of the pregnancy;
 (2)the terms pregnancy-related death and pregnancy-related complication mean the death or medical complication, respectively, of a woman that— (A)occurs during, or within 1 year following, her pregnancy, regardless of the outcome, duration, or site of the pregnancy;
 (B)is from any cause related to, or aggravated by, the pregnancy or its management; and (C)is not from an accidental or incidental cause; and
 (3)the term severe maternal morbidity means the unexpected outcomes of labor and delivery that result in significant short- or long-term consequences to a woman’s health..
		4.Reporting on pregnancy-related and pregnancy-associated deaths and complications
 (a)In generalThe Secretary of Health and Human Services shall encourage each State to voluntarily submit to the Secretary each year a report containing the findings of a State maternal mortality review committee with respect to each maternal death in the State that the committee reviewed during the year.
 (b)Maternal and infant healthThe Director of the Centers for Disease Control and Prevention shall— (1)update the Pregnancy Mortality Surveillance System or develop a separate system so that such system is capable of including data obtained from State maternal mortality review committees; and
 (2)provide technical assistance to States in reviewing cases of pregnancy-related complications and pregnancy-associated complications.
 (c)DefinitionsIn this section, the terms pregnancy-associated complication and pregnancy-related complication have the meanings given such terms in section 317K of the Public Health Service Act, as amended by section 3.